Ellison, J.
It appears from the evidence in this case that plaintiff and defendant owned and lived on adjoining farms. That defendant’s farm lay north of plaintiff’s and was enclosed and improved before plaintiff’s, the fence in controversy was defendant’s south boundary, and whether on the line, or not, he, and those *243•owning and occupying Ms farm prior to Ms- purchase, claimed to own the fence and the land up to it. Defendant’s grantors built the fence in 1856 and ever since that time, a period of near thirty years, his grantors and himself have cultivated the field up to the fence, and have maintained the fence, and have “used it as a part •of-and in connection with defendant’s farm.”
There was a survey of the land in 1850, by one Bird, and the line run between the two pieces of land. Defendant’s predecessor in ownership built the fence on this line as he and other witnesses state, though plaintiff’s evidence tends to show the Bird line was one or two feet north of the fence. In 1878 one Holley surveyed the same lands and run the line some ten feet north of the fence, in other words, placed the line some ten feet in defendant’s field. Defendant’s grantors had, also, planted and cultivated a hedge fence some three feet north of the rail fence in controversy. The evidence shows, beyond doubt (it is not disputed by plaintiff’s testimony) that the grantors of defendant, and defendant himself, had claimed the fence, and the land up to it for nearly thirty years; that they had held the land and cultivated it with no idea or thought of 'its not being theirs, and so had repaired and maintained the fence.
Just when plaintiff’s land was improved and occupied does not appear, but whoever did occupy it, and cultivate it, did so only up to the fence. They had no possession in defendant’s field. Neither does the evidence show they had any possession of the fence.
I think, where one encloses a farm by fences, which he deems to be on his line, and claims it so to be, whether true or not, and occupies the land up to that line, with no thought of it being anything but his own, for twenty-five or thirty years, it is not permissible for another, who may afterwards improve an adjoining tract, to bring an action of trespass under section 3921 for the taking away of the rails. I am unable to see any possible right plaintiff has to this action. The evidence beyond controversy shows that he neither owned the land north of the fence, *244nor the fence. It was bnilt as an enclosure to defendant’s farm in 1856, and has always been claimed with all the land north of it as belonging to the owner of the farm.
The land inside of defendant’s enclosure is unquestionably his by the right of adverse possession if not by paper title. “He (defendant and his grantors) claimed it as his own; he had no thought of yielding possession to the trae owner if it was not his land. He had no doubt that it was his, and he took possession under no other view than that it was his. It cannot be said that he intended to take and hold the land until it should be determined or ascertained whether it was his or not. No such thought was in his mind. He had one thought, that it was his land and he would take possession of it, and make his improvements.” Walbrunn v. Ballen, 68 Mo. 164.
The question as to whether the Bird line or the Holley line is the true one, has nothing to do with the case, as it is made under this evidence. Defendant’s claim ‘ ‘ may have been a mistake, it is true, but honest men always enclose land not their own by mistake, or with the„ consent of the owner, and if the law on this subject were not as this court has held, the statute of limitations in such cases would never run in favor of an honest man, because he would never avow his purpose to have been to take the land of another.” Henry, J., in Cole v. Parker (70 Mo. 372.)
This case does not involve any question about division fences or the respective right of the parties in regard thereto. It is a straight action of trespass for double damages under the statute, and as such has been considered by us.
The judgment is reversed.
All concur.